UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01608 Franklin High Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. Franklin High Income Fund DEX ONE CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:DEXO Security ID:25212W100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jonathan B. Bulkeley Management For For 2 Elect Director Eugene I. Davis Management For For 3 Elect Director Richard L. Kuersteiner Management For For 4 Elect Director W. Kirk Liddell Management For For 5 Elect Director Mark A. McEachen Management For For 6 Elect Director Alfred T. Mockett Management For For 7 Elect Director Alan F. Schultz Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Ratify Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin High Income Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
